Citation Nr: 0921918	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  03-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine (a low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968, and from March 1974 to March 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  In 
March 2009, the Veteran testified at a hearing held at the 
RO.

At the March 2009 hearing, the Veteran claimed service 
connection for sinusitis and indicated that his service-
connected psychiatric disability had worsened.  As those 
claims have not been developed for appellate review, the 
Board refers them to the RO for appropriate action.

The issue of entitlement to service connection for a low back 
disability is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The medical evidence shows that the Veteran has been 
diagnosed with PTSD which is medically attributed to a 
verified stressor he experienced during his service in 
Vietnam.





CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for PTSD.  38 C.F.R. § 3.304(f).

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's PTSD is related to 
his active service.

The Veteran's service personnel records show that he served 
as a helicopter and aircraft mechanic and received the Army 
Good Conduct Medal (First Award), National Defense Service 
Medal with 1 bronze star, Vietnam Service Medal with 2 bronze 
(Campaign) Stars, Republic of Vietnam Gallantry Cross with 
Palm, and Republic of Vietnam Civil Actions Honor Medal.  
Those awards include the Presidential Unit Citation which is 
consistent with the Veteran's service in Vietnam during the 
Vietnam War and is indicative of combat.

Specifically, the Presidential Unit Citation was awarded to 
the 1st Squadron, 4th Cavalry, 1st Infantry Division which 
was distinguished itself by extraordinary heroism in 
connection with military operations against hostile forces in 
Binh Long Province, Republic of Vietnam, during the period of 
June to July 1966.  The armed forces of Troop D contributed 
immeasurably to the success of the six-hour long battle that 
cavalrymen of Troop A engaged in with the Viet Cong, bringing 
devastating fire on the Viet Cong which resulted in 105 
insurgents killed and a large number of Viet Cong weapons 
captured.  Troop D in July deployed southwest of An Loc to 
lure the insurgents into contact.  The Viet Cong regiment 
launched a powerful attack resulting in a three-hour long 
fight.  The lack of proximate landing zones for the infantry 
delayed the planned reinforcement and required the Squadron 
to bear the entire force of the numerically superior 
insurgent force attack for two hours, but they stood their 
ground.

The Veteran's service personnel records show that he was 
assigned to Troop D of the 1st Squadron, 4th Cavalry during 
June and July of 1966 when the Presidential Unit Citation was 
awarded.  Therefore, the Board finds that the evidence 
indicates that the Veteran engaged in combat with the enemy 
during his service.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of PTSD.  While those 
records reflect treatment of a psychiatric disability, the 
Board notes that a December 2002 rating decision granted 
service connection for anxiety and depression rated as 10 
percent disabling.

Private treatment records dated in June 2002 reflect a 
diagnosis of PTSD.  A May 2004 report opines that the 
Veteran's PTSD symptoms are due to the war in Vietnam.

VA medical records include a September 2002 report from a VA 
clinical psychologist which indicates that a PTSD screening 
demonstrated that the Veteran was exposed to significant 
combat stressors during service in Vietnam.  The psychologist 
opined that preliminary results indicated that he met the 
criteria for a diagnosis of PTSD secondary to military 
trauma.

In March 2009, the Veteran testified he was subjected to 
mortar attacks and gunfire from the enemy.  He indicated that 
in June or July 1996, he was on a campaign for about three 
weeks at An Loc and Loc Mien Vietnam.  He testified that he 
was a helicopter gunner for his unit, Troop D, 4th Cavalry, 
1st Infantry division, to which he was assigned from January 
1966 to February 1967.  He described an assault during which 
his unit was attacked by a Viet Cong regiment of about 500 
insurgents.  During another assault in September or October 
1966 , the Viet Cong over ran the Special Forces.  He was in 
charge of a fueling point and had a M-14 rifle and engaged in 
fire fights.  On another occasion, he was the subject of a 
sniper attack which left about sixty holes in his tent.  
During an incident which occurred in September or October 
1966, he saw two soldiers get blown off of personnel 
carriers.  He testified about an incident at a base camp in 
Vietnam from November to December 1966 during which he was 
watching the perimeter of rice paddies when helicopter gun 
ships began shooting.  During a body count, he discovered his 
barber among the dead.  During a mortar attack, some soldiers 
were hit and during one attack a tank crewman was killed.

The Board finds that the September 2002 VA PTSD diagnosis was 
based, at least in part, on a corroborated stressor.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current PTSD to his 
active service based on the medical evidence presented in 
this case, which established that it is at least as likely as 
not that some portion of the Veteran's PTSD is related to his 
service, and specifically to being engaged in a six-hour long 
gun battle with the Viet Cong the summer of 1966 for which 
his unit received a Presidential Unit Citation.  38 C.F.R. 
§ 3.303(d) (2008).  Therefore, service connection for PTSD is 
granted.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for a low back 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, at the March 2009 hearing the Veteran 
testified that he received treatment of his low back 
disability from Dr. Larcena and at TriCare.  In addition, as 
the most recent VA medical records are dated in September 
2002.  To aid in adjudication, additional private and VA 
treatment records should be obtained.

The Veteran contends that he has a current low back 
disability that is related to his service.

The service medical records include a June 1965 enlistment 
examination which reflects a normal clinical evaluation of 
the spine.  A March 1984 hospital admission report shows 
complaints of back pain with an admitting and discharge 
diagnosis of pyelonephritis.  A March 1984 entry shows 
lumbosacral pain for two weeks with no history of trauma.  
The last episode was six to seven years ago during heavy 
lifting.  The assessment was low back pain syndrome.  A July 
1984 note reflects complaints of low back pain and a history 
of pyelonephritis.  It was noted that he had been 
hospitalized approximately four months ago with similar 
symptoms.  The assessment was unclear assessment.  A November 
1984 note reflects the Veteran's complaint of low back pain 
and indicates that he had been performing exercises and 
weight lifting.  The assessment was low back pain.  
Additional records dated in November 1984 indicate that the 
Veteran had muscle cramps in his back and right leg, related 
to an excessive physical work-out.  The Veteran confirmed 
that he had been doing extensive workouts (weight-lifting, 
etc) in the past two weeks and complained of generalized 
muscle aches.  A December 1984 note indicates that low back 
pain had resolved.  While a January 1985 annual examination 
reflects a normal clinical evaluation of the spine, the 
report of medical history reflects the Veteran's complaints 
of back pain.  A March 1988 entry notes reflects treatment 
for lower back pain.  The assessment was low back pain, 
improved.  The Veteran had continued complaints of low back 
pain in February 1988.  While an October 1990 retirement 
examination reflects a normal clinical evaluation of the 
spine, the report of medical history notes recurrent back 
pain.

Post-service medical records include an April 1985 VA 
clinical note which indicates recurrent low back pain [after] 
chopping wood.  A May 2002 private treatment record which 
indicates that the Veteran has had lumbar disc syndrome since 
1974.

The Veteran underwent a VA spine examination in August 2002 
at which time he was diagnosed with degenerative joint 
disease of the lumbar spine mainly at L5-S1 with a decreased 
range of motion.  The report indicates that the Veteran 
injured his back lifting a heavy object in 1978, but that he 
was treated conservatively and improved.  However, upon 
returning to duty he had continued low back pain.

The Veteran underwent a VA spine examination in July 2005 at 
which time the examiner opined that the Veteran's low back 
disability (degenerative joint disease) was not caused by or 
the result of his service.  The examiner noted that he found 
only one episode of back pain and diagnosed him with 
degenerative joint disease and degenerative disc disease due 
to age.  However, a review of the service medical record 
reflects several complaints of low back pain.  Therefore, the 
examiner's statement that there was only one episode of back 
pain [during service] is inaccurate.  At the March 2009 
hearing, the Veteran testified that he injured his back while 
working out during service and has had low back pain since 
that time.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, as it remains unclear whether the 
Veteran has a low back disability that is related to his 
service, a remand for an examination, etiological opinion, 
and rationale, is necessary.  In this regard, the examiner 
should specifically reconcile the opinion with the other 
opinions of record, including the August 2002 VA examination 
and July 2005 VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records since September 2002.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. 
Larcena, TriCare, and any other providers 
identified.  All attempts to secure the 
records must be documented in the claims 
folder.

3.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current low back 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the August 
2002 and July 2005 VA, and May 2002 
private medical opinions and reports.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following:
    
    (a)  Diagnose any current low back 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability was incurred in or 
aggravated by the Veteran's service, 
including complaints of back pain and 
treatment for the same during service?  
The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


